SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-5109 MICROPAC INDUSTRIES, INC. Delaware 75-1225149 (State of Incorporation) (IRS Employer Identification No.) 905 E. Walnut, Garland, Texas (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code (972) 272-3571 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x On April 14, 2015 there were 2,578,315 shares of Common Stock, $0.10 par value outstanding. 1 MICROPAC INDUSTRIES, INC. FORM 10-Q February 28, 2015 INDEX PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Condensed Balance Sheets as of February 28, 2015 (unaudited) and November 30, 2014 Condensed Statements of Operations for the three months ended February 28, 2015 and March 1, 2014 (unaudited) Condensed Statements of Cash Flows for the three months ended February 28, 2015 and March 1, 2014 (unaudited) Notes to Condensed Financial Statements (unaudited) ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4 - CONTROLS AND PROCEDURES PART II - OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS ITEM 1A -RISK FACTORS ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3 - DEFAULTS UPON SENIOR SECURITIES ITEM 4 - MINE SAFETY DISCLOSURE ITEM 5 - OTHER INFORMATION ITEM 6 - EXHIBITS SIGNATURES 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MICROPAC INDUSTRIES, INC. CONDENSED BALANCE SHEETS (Dollars in thousands) ASSETS CURRENT ASSETS 02/28/15 11/30/14 (Unaudited) Cash and cash equivalents $ $ Short-term investments Receivables, net of allowance for doubtful accounts of $0 at February 28, 2015and November 30, 2014 Inventories: Raw materials and supplies Work-in process Total inventories 5,480 Deferred income taxes Prepaid income tax Prepaid expenses and other assets Total current assets PROPERTY, PLANT AND EQUIPMENT, at cost: Land 80 80 Buildings Facility improvements Furniture and fixtures Construction in process equipment Machinery and equipment Total property, plant, and equipment Less accumulated depreciation ) ) Net property, plant, and equipment Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued compensation Deferred revenue Income taxes payable 55 - Other accrued liabilities Total current liabilities DEFERRED INCOME TAXES SHAREHOLDERS’ EQUITY Common stock, ($.10 par value), authorized 10,000,000 shares, 3,078,315 issued and 2,578,315 outstanding at February 28, 2015 and November 30, 2014 Additional paid-in capital Treasury stock, 500,000 shares, at cost ) ) Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $
